DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 5, 7, 14, 16 – 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yabuuchi (US 20180236888).

Regarding claim 1, Yabuuchi teaches a vehicle voltage system (shown below in figure 7).
Yabuuchi teaches comprising: a first power supply (shown in figure 7 item 21 wherein a first power supply is interpreted as a DC Supply Unit).
Yabuuchi teaches a voltage control device (shown in figure 7 wherein a voltage control device is interpreted as a relay device item 403).
Yabuuchi teaches wherein voltage control device configured to: receive first voltage from the first power supply (shown in figure 7 wherein item 403 receives a first voltage DC+ and DC- from the DC power supply. Paragraph [0047] teaches an embodiment, which also applies to the embodiment described in figure 7, wherein each of the electric supply line is a conducting wire to which DC power output from charging station item with DC supply item 21 is applied).
Yabuuchi teaches provide the first voltage to a battery hybrid electric vehicle (defined in paragraph [0046] wherein the vehicle battery item 11 receives the DC power provided from the charging station item 2).
Yabuuchi teaches block a second voltage from the battery hybrid electric vehicle (shown in figure 7 item 436 wherein a backflow prevention device blocks a second voltage from backflowing to the electric vehicle).
Yabuuchi teaches wherein the vehicle voltage system is external to the battery hybrid electric vehicle (shown in figure 1 wherein the vehicle voltage system, item 403 is external to the vehicle item 401). 


    PNG
    media_image1.png
    521
    762
    media_image1.png
    Greyscale


Regarding claim 3, Yabuuchi teaches the vehicle voltage system of claim 1, wherein the voltage control device is further configured to block the second voltage when a second power supply of the battery hybrid electric vehicle is on (paragraph [0103] teaches wherein the backflow prevention diode can block the second voltage when the vehicle is on. The vehicle is on with the relay item 14 as shown in figure 6 is closed).

Regarding claim 4, Yabuuchi teaches the vehicle voltage system of claim 1, wherein the voltage control device comprises a diode (shown in figure 7 item 336 defined as a backflow prevention diode).

Regarding claim 5, Yabuuchi teaches the vehicle voltage system of claim 1, wherein the voltage control device comprises a relay monitor circuit (shown in figure 7 wherein a relay monitor circuit is item 403 defined in paragraph [0080] wherein the relay device monitors a charge stopping condition).

Regarding claim 7, Yabuuchi teaches the vehicle voltage system of claim 1, further comprising a communications interface associated with sending data to a device external to the vehicle voltage system (shown in figure 5 item 23 defined in paragraph [0052] wherein The PLC communication unit 23c exchanges the information related to charging with the vehicle 1 by sending and receiving a control signal).

Regarding claim 14, Yabuuchi teaches the vehicle voltage system (shown in figure 7).
Yabuuchi teaches comprising: a battery hybrid electric vehicle (shown in figure 7 item 401 defined as a vehicle). 
Yabuuchi teaches a first power supply external to the battery hybrid electric vehicle; and a voltage control device external to the battery hybrid electric vehicle (shown in figure 7 item 21 wherein a first power supply is interpreted as a DC Supply Unit).
Yabuuchi teaches the voltage control device configured to: receive first voltage from the first power supply (shown in figure 7 wherein item 403 receives a first voltage DC+ and DC- from the DC power supply. Paragraph [0047] teaches an embodiment, which also applies to the embodiment described in figure 7, wherein each of the electric supply line is a conducting wire to which DC power output from charging station item with DC supply item 21 is applied).
Yabuuchi teaches provide the first voltage to the battery hybrid electric vehicle (defined in paragraph [0046] wherein the vehicle battery item 11 receives the DC power provided from the charging station item 2). 
Yabuuchi teaches block a second voltage from the battery hybrid electric vehicle (shown in figure 7 item 436 wherein a backflow prevention device blocks a second voltage from backflowing to the electric vehicle).
Yabuuchi teaches wherein the vehicle voltage system is external to the battery hybrid electric vehicle (defined in paragraph [0046] wherein the vehicle battery item 11 receives the DC power provided from the charging station item 2).

Regarding claim 16, Yabuuchi teaches the vehicle voltage system of claim 14, wherein the voltage control device is further configured to block the second voltage when a second power supply of the battery hybrid electric vehicle is on (paragraph [0103] teaches wherein the backflow prevention diode can block the second voltage when the vehicle is on. The vehicle is on with the relay item 14 as shown in figure 6 is closed).

Regarding claim 17, Yabuuchi teaches the vehicle voltage system of claim 14, wherein the voltage control device comprises a diode (shown in figure 7 item 336 defined as a backflow prevention diode).

Regarding claim 18, Yabuuchi teaches the vehicle voltage system of claim 14, wherein the voltage control device comprises a relay monitor circuit (shown in figure 7 wherein a relay monitor circuit is item 403 defined in paragraph [0080] wherein the relay device monitors a charge stopping condition).

Regarding claim 20, Yabuuchi teaches the vehicle voltage system of claim 14, further comprising a communications interface associated with sending data to a device external to the vehicle voltage system (shown in figure 5 item 23 defined in paragraph [0052] wherein The PLC communication unit 23c exchanges the information related to charging with the vehicle 1 by sending and receiving a control signal).










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8 – 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi (US 20180236888) in view of Kuraishi (US 20150069960).

Regarding claim 2, Yabuuchi teaches the vehicle voltage system of claim 1, but does not explicitly teach wherein the voltage control device is further configured to provide the first voltage to the battery hybrid electric vehicle when a second power supply of the battery hybrid electric vehicle is off and when a third voltage of a third power supply of the battery hybrid electric vehicle is below a threshold voltage.
	Kuraishi teaches wherein the voltage control device is further configured to provide the first voltage to the battery hybrid electric vehicle when a second power supply of the battery hybrid electric vehicle is off and when a third voltage of a third power supply of the battery hybrid electric vehicle is below a threshold voltage (defined in paragraphs [0033] – [0034] wherein when, for example, the output voltage of the module is higher than a threshold voltage applied, a current flows from the module 7-1 to the secondary coil 9-1, and hence the module 7-1 is discharged. When the output voltage of the module 7-2 is lower than the threshold voltage applied to the secondary coil 9-2, a current flows from the secondary coil 9-2 to the module 7-2, and hence the module 7-2 is charged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Yabuuchi reference with the charging system of the Kuraishi reference so that battery draining is decreased.
The suggestion/motivation for combination can be found in the Kuraishi reference in paragraph [0012] wherein battery drain is decreased. 

Regarding claim 6, Yabuuchi teaches the vehicle voltage system of claim 1, but does not explicitly wherein the first power supply is a twelve volt power supply.
	Kuraishi teaches wherein the first power supply is a twelve volt power supply (paragraph [0022] teaches wherein the battery is a 12 voltage battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Yabuuchi reference with the charging system of the Kuraishi reference so that battery draining is decreased.
The suggestion/motivation for combination can be found in the Kuraishi reference in paragraph [0012] wherein battery drain is decreased.

Regarding claim 8, Yabuuchi teaches a method of controlling power for a battery hybrid electric vehicle (shown above in figure 7).
Yabuuchi teaches the method comprising: providing, by a first power supply of a vehicle voltage system external to the battery hybrid electric vehicle(shown in figure 7 item 21 wherein a first power supply is interpreted as a DC Supply Unit, which is external to the vehicle item 401).
Yabuuchi teaches a first voltage to a voltage control device of the vehicle voltage system (shown in figure 7 wherein a voltage control device is interpreted as a relay device item 403).
Yabuuchi teaches receiving, by the voltage control device, the first voltage from the first power supply (shown in figure 7 wherein item 403 receives a first voltage DC+ and DC- from the DC power supply. Paragraph [0047] teaches an embodiment, which also applies to the embodiment described in figure 7, wherein each of the electric supply line is a conducting wire to which DC power output from charging station item with DC supply item 21 is applied).
Yabuuchi teaches blocking, by the voltage control device, a third voltage from the battery hybrid electric vehicle when the second power supply of the battery hybrid electric vehicle is on (shown in figure 7 item 436 wherein a backflow prevention device blocks a second voltage from backflowing to the electric vehicle).
Yabuuchi does not explicitly teach providing, by the voltage control device, the first voltage to the battery hybrid electric vehicle when a second power supply of the battery hybrid electric vehicle is off and when a second voltage of a third power supply of the battery hybrid electric vehicle is below a threshold voltage.
Kuraishi teaches providing, by the voltage control device, the first voltage to the battery hybrid electric vehicle when a second power supply of the battery hybrid electric vehicle is off and when a second voltage of a third power supply of the battery hybrid electric vehicle is below a threshold voltage (defined in paragraphs [0033] – [0034] wherein when, for example, the output voltage of the module is higher than a threshold voltage applied, a current flows from the module 7-1 to the secondary coil 9-1, and hence the module 7-1 is discharged. When the output voltage of the module 7-2 is lower than the threshold voltage applied to the secondary coil 9-2, a current flows from the secondary coil 9-2 to the module 7-2, and hence the module 7-2 is charged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Yabuuchi reference with the charging system of the Kuraishi reference so that battery draining is decreased.
The suggestion/motivation for combination can be found in the Kuraishi reference in paragraph [0012] wherein battery drain is decreased. 

Regarding claim 9, Yabuuchi teaches the method of claim 8, further comprising detecting, but does not explicitly teach by the voltage control device, that the second voltage is below the threshold voltage, wherein providing the first voltage to the battery hybrid electric vehicle is based on the detection.
	Kuraishi teaches by the voltage control device, that the second voltage is below the threshold voltage, wherein providing the first voltage to the battery hybrid electric vehicle is based on the detection (defined in paragraphs [0033] – [0034] wherein when, for example, the output voltage of the module is higher than a threshold voltage applied, a current flows from the module 7-1 to the secondary coil 9-1, and hence the module 7-1 is discharged. When the output voltage of the module 7-2 is lower than the threshold voltage applied to the secondary coil 9-2, a current flows from the secondary coil 9-2 to the module 7-2, and hence the module 7-2 is charged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Yabuuchi reference with the charging system of the Kuraishi reference so that battery draining is decreased.
The suggestion/motivation for combination can be found in the Kuraishi reference in paragraph [0012] wherein battery drain is decreased.

Regarding claim 10, Yabuuchi teaches the method of claim 8, further comprising sending, using a communications interface of the vehicle voltage system, data to a device external to the vehicle voltage system (shown in figure 5 item 23 defined in paragraph [0052] wherein The PLC communication unit 23c exchanges the information related to charging with the vehicle 1 by sending and receiving a control signal).

Regarding claim 11, Yabuuchi teaches the method of claim 8, wherein the voltage control device comprises a diode (shown in figure 7 item 336 defined as a backflow prevention diode).

Regarding claim 12, Yabuuchi teaches the method of claim 8, wherein the voltage control device comprises a relay monitor circuit (shown in figure 7 wherein a relay monitor circuit is item 403 defined in paragraph [0080] wherein the relay device monitors a charge stopping condition).

Regarding claim 13, Yabuuchi teaches the method of claim 8, but does not explicitly teach wherein the first power supply is a twelve volt power supply.
	Kuraishi teaches wherein the first power supply is a twelve volt power supply (paragraph [0022] teaches wherein the battery is a 12 voltage battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Yabuuchi reference with the charging system of the Kuraishi reference so that battery draining is decreased.
The suggestion/motivation for combination can be found in the Kuraishi reference in paragraph [0012] wherein battery drain is decreased.

Regarding claim 15, Yabuuchi teaches vehicle voltage system of claim 14, but does not explicitly teach wherein the voltage control device is further configured to provide the first voltage to the battery hybrid electric vehicle when a second power supply of the battery hybrid electric vehicle is off and when a third voltage of a third power supply of the battery hybrid electric vehicle is below a threshold voltage.
	Kuraishi teaches wherein the voltage control device is further configured to provide the first voltage to the battery hybrid electric vehicle when a second power supply of the battery hybrid electric vehicle is off and when a third voltage of a third power supply of the battery hybrid electric vehicle is below a threshold voltage (defined in paragraphs [0033] – [0034] wherein when, for example, the output voltage of the module is higher than a threshold voltage applied, a current flows from the module 7-1 to the secondary coil 9-1, and hence the module 7-1 is discharged. When the output voltage of the module 7-2 is lower than the threshold voltage applied to the secondary coil 9-2, a current flows from the secondary coil 9-2 to the module 7-2, and hence the module 7-2 is charged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Yabuuchi reference with the charging system of the Kuraishi reference so that battery draining is decreased.
The suggestion/motivation for combination can be found in the Kuraishi reference in paragraph [0012] wherein battery drain is decreased. 

Regarding claim 19, Yabuuchi teaches the vehicle voltage system of claim 14, but does not explicitly teach wherein the first power supply is a twelve volt power supply.
Kuraishi teaches wherein the first power supply is a twelve volt power supply (paragraph [0022] teaches wherein the battery is a 12 voltage battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Yabuuchi reference with the charging system of the Kuraishi reference so that battery draining is decreased.
The suggestion/motivation for combination can be found in the Kuraishi reference in paragraph [0012] wherein battery drain is decreased.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210006073 A1	Donahue; Paul W. et al.: teaches a voltage controller used within a grid source and a vehicle. 
US 20200177010 A1	Tamoto; Yasumitsu: teaches a charging circuit device used within a charging source and a vehicle. 
US 20210086655 A1	Li; Yiyong et al.: teaches a power supply device for a vehicle with a reverse blocking diode
US 20200282857 A1	JOHNSTON J K et al.: teaches a vehicle charging system with a controller. 
US 20200395776 A1	Nedjimi; Ahcène et al.: teaches a method of charging a vehicle 
US 20200227761 A1	YOSHIDA; Hideo: teaches a method of charging a vehicle
US 9973134 B1	Namuduri; Chandra S. et al. teaches a charging system with a reverse current protection device.
US 20150306964 A1	Wang; Calvin Shiening teaches a vehicle charging system with a voltage controller.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859